 



Exhibit 10.9
SECOND AMENDMENT TO
CHAMPION EMPLOYMENT AGREEMENT
     This is a SECOND AMENDMENT (“Second Amendment”), effective as of this 31st
day of December, 2005, to that certain Employment Agreement dated as of June 16,
2003, as amended by that certain First Amendment dated August 1, 2005 (as so
amended, the “Employment Agreement”), by and between CHARLES F. CHAMPION (the
“Executive”) and YOUBET.COM, INC., a Delaware corporation (the “Company”)
(collectively, the “Parties”).
     WHEREAS, the Company and the Executive desire to amend the provisions of
the Employment Agreement.
     NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the Company and the Executive hereby agree as follows:
     1. Employment; Duties and Acceptance. Paragraph 1 of the Employment
Agreement is amended by deleting the “Location of Employment” paragraph, and
substituting the following in lieu thereof:
“Location of Employment. Executive shall render his services primarily from the
Company’s headquarters in Southern California, provided, however, that the
Company recognizes and agrees that from time to time Executive may need to
travel to Pennsylvania to fulfill certain personal responsibilities.”
     2. Fringe Benefits. The Executive acknowledges and agrees that the
Company’s prior payments on account of, and the Company’s agreement to continue
to pay the premiums due under, Executive’s existing $9 million term life
insurance policy satisfies the Company’s obligation to pay the premiums for a
“whole life” insurance policy, as set forth in Paragraph 4(a) of the Employment
Agreement.
     3. Duplicate Living Expenses. Paragraph 4(d) of the Employment Agreement
shall be amended to read as follows: “The Company agrees that it will continue
to reimburse Executive for his living expenses, at the existing per annum rate
of $60,000 per year, in order to maintain his additional home in Pennsylvania,
for the extended period commencing June 17, 2005, and ending upon the earliest
to occur of the sale of Executive’s Pennsylvania residence (in which event such
reimbursement shall be prorated on a monthly basis) or June 30, 2006, provided,
however, that if such reimbursement is to continue beyond said date, the
approval of the Compensation Committee shall be required.”

 



--------------------------------------------------------------------------------



 



     4. This Second Amendment will be effective as of the date first written
above.
     5. Except to the extent noted, and as may be necessary to give full force
and effect to the foregoing, the Employment Agreement shall continue unchanged,
and in full force and effect.
     IN WITNESS WHEREOF, each of the Parties has executed this Second Amendment
on the date(s) indicated below.

            YOUBET.COM, INC.   CHARLES F. CHAMPION
 
       
By:
  /s/ Gary Sproule   /s/ Charles Champion
 
       
 
       
Name:
  Gary Sproule   Date:   January 11, 2006
 
       
Title:
  Chief Financial Officer    
 
       
Date:
  January 11, 2006    

 